Case 1:19-cv-00106-ABJ Document 15 Filed 11/12/19 Page 1 of 2

TRULINCS 27328058 - DAVEY, JONATHAN D - Unit: ELK-C-B

ee ee ee ee ee ee ee Ee Ee ee ee ee ee ee ee ee eee ee ee ee ee ee ee eee ee ee eee ee

FROM: 27328058

TO:

SUBJECT: Response to Defendant's Status Report - 10/30/19
DATE: 11/06/2019 07:05:01 AM

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
Case #: 1:19-cv-00106-ABJ

 

Jonathan Davey,
Plaintiff

Vv.
United States Department of Justice

Federal Bureau of Investigation,
Defendant

 

Plaintiffs Response to Defendant's Status Report on October 30, 2019

 

Plaintiff, Davey, has responded directly to the defendant's, Federal Bureau of Investigation (FBI), letter of August 30, 2019 and
a copy of the letter is attached (Exhibit A).

The FBI's status report on 10/30/19 failed to provide an explanation for the additional document discovery as ordered by the
Court. Rather, the FBI detailed the type of records comprising the additional 22,180 documents and 3 media files. No
explanation for why or how their initial search in 2017 did not uncover this significant trove. Therefore Davey has no reasonable
basis for accepting the FBI's production as complete and in compliance with the Freedom of Information Act. This substantial
discovery begs a more thorough explanation.

The documents Davey requested are over 9 years old and Davey's criminal trial ended in February 2013. According to the
Victims Notification Network, there have been no Black-Diamond ponzi cognate indictments since 2013. Therefore the FBI's
statement rings hollow that all 29,818 documents were exempt due to an ongoing government investigation in 2018 yet now in
2019 all 29,818 are no longer exempt. The statue of limitation on these documents had expired years ago. Davey requests a
more thorough explanation of this matter too.

Respectfully Submitted on this day of November 6, 2019.
Jonathan Davey se

Reg.#: 27328-058 ~

FCI Elkton, Ohio

PO Box 10
Lisbon, OH 44432

erat

RECEIVED

ry

   
    

\ ur, Clerk of Court

U.S. District Court. District of Columbia

 
Case 1:19-cv-00106-ABJ Document 15 Filed 11/12/19 Page 2 of 2

TRULINCS 27328058 - DAVEY, JONATHAN D - Unit: ELK-C-B

See eee wee ee ee eee ER eR RE Ee EE Se ee EB EB TT TT TR eee ee ee ee ee ee eB we eT ee ee ee ee eee eee eee eee

 

*** CERTIFICATE OF SERVICE ***

 

On this day, ila \\9 , | did place a true and accurate copy of this Brief in the prison legal mail system,
postage paid, for delivery to the following address:

 

UNITED STATES DISTRICT COURT
District of Columbia

333 Constitution Avenue NW

Room 1225

Washington, DC 20001

Jonathan Davey, PRE
